                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              NO. 5:14-CR-75-4H

UNITED STATES OF AMERICA,



        v.
                                                                 ORDER

MARY SHANTA ELLIS,

        Defendant.




        This matter is before the court on defendant's ~rose motion

for early termination of his supervised release,                      [DE #344].      The

court    has    carefully      considered       the    motion   and   the   conduct    of

defendant      while     on   supervised    release,      and   in    its   discretion,

denies the motion without prejudice to be refiled if desired once

defendant      completes      one   year   in    the    low   intensity     supervision

program.

                   ~
        This   __!j_   day of June 2020.




                                    ~fr.b
                                    Senior United States District Judge

At Greenville, NC
#35




        Case 5:14-cr-00075-H Document 345 Filed 06/11/20 Page 1 of 1
